Fourth Court of Appeals
                                San Antonio, Texas
                                    November 17, 2022

                                   No. 04-22-00232-CV

         CHAMPION FOOD SERVICE, INC. and Champion Food Service 2, Inc.,
                        Appellants/ Cross-Appellees

                                             v.

                   PROALAMO FOODS, L.L.C. and ProCoastal, L.L.C.,
                           Appellees/ Cross-Appellants

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-10530
                       Honorable Antonia Arteaga, Judge Presiding


                                      ORDER
       The Appellee’s Unopposed Second Motion for Extension of Time to File Brief is
GRANTED. The appellee’s brief is due on December 28, 2022. Further request for extension of
time will be disfavored.



                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court